Citation Nr: 1026904	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the Veteran's February 2007 request 
to reopen a previously denied claim for entitlement to service 
connection for pes planus.  The RO initially denied the Veteran's 
claim for entitlement to service connection for pes planus in 
November 1981, and has subsequently denied requests to reopen the 
claim in July 2004, January 2005, and August 2005.

In May 2008, the Veteran testified at a hearing on appeal before 
the undersigned Veterans Law Judge (video conference hearing); a 
copy of the transcript is associated with the record.

In February 2008, the Board remanded the case to the RO for 
additional development.  The case was subsequently returned to 
the Board for further appellate consideration.  In a March 2009 
decision, the Board denied the Veteran's request to reopen his 
claim for entitlement to service connection for pes planus.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2009, the 
Secretary of Veterans Affairs and the Veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision and 
remand the case for further development.  That motion was granted 
by the Court in November 2009.  The case has now been returned to 
the Board for further appellate consideration.

The issue of entitlement to service connection for pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 1981 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for pes 
planus.  The Veteran was notified of the decision and of his 
appellate rights.  However, the Veteran failed to file a notice 
of disagreement (NOD) within one year of the rating decision.

2.  In August 2005, the RO determined that new and material 
evidence had not been received to reopen the previously denied 
claim for service connection for pes planus; the Veteran did not 
appeal that decision to the Board.

3.  The evidence associated with the claims file subsequent to 
the August 2005 rating decision is new, and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim for entitlement to 
service connection for pes planus, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, denying the Veteran's 
request to reopen his claim for entitlement to service connection 
for pes planus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent to 
the August 2005 rating decision is new and material, and the 
claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

An April 2007 letter, provided to the Veteran before the July 
2007 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The April 2007 letter also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the 
issue of whether to reopen the claim of service connection for 
pes planus, the notice letter provided to the Veteran in April 
2007 included the criteria for reopening a previously denied 
claim, and informed the Veteran that his claim had been denied 
because his pes planus neither occurred in, nor was aggravated 
by, service.  The Veteran was informed that, to be considered 
new, the evidence must be in existence and be submitted to VA for 
the first time.  The Veteran was also informed that, to be 
considered material, the additional evidence must pertain to the 
reason the claim was previously denied.  The April 2007 notice 
letter also provided the Veteran with the criteria for 
establishing service connection.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2007, prior to the July 2007 issuance of the 
rating decision.  Therefore, no further notice is required 
pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in September 
2008, instructed the RO to schedule the Veteran for a hearing 
before Veterans Law Judge.  The Board finds that the RO has 
complied with that instruction.  The Veteran's video conference 
hearing was held in May 2008.  Stegall, 11 Vet. App. 271 (1998).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the duty 
to assist is fulfilled and proceed to evaluate the merits of that 
claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003);  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified basis for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

In this case, the RO first denied service connection for pes 
planus in November 1981, and the basis of the denial was that his 
pes planus was neither initially incurred in, nor aggravated by, 
service.  The Veteran's service treatment records include a 
diagnosis of pes planus in the Veteran's April 1974 entry 
examination, and no evidence of aggravation in service.  
Moreover, the Veteran stated in his July 1981 claim that he had 
had flat feet (pes planus) since his birth.  In other words, the 
Veteran's claim for service connection was denied because there 
was evidence that his pes planus existed before he joined the 
service, and there was no evidence that his pes planus was 
aggravated in service.  The Veteran did not submit a NOD in 
response to the November 1981 rating decision.  Therefore, the 
November 1981 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. 
§§ 3.104(a), 20.1103.

The last prior final denial of the claim is an August 2005 rating 
decision, which the Veteran did not appeal to the Board.

In February 2007, the Veteran again asked to reopen his claim for 
service connection and the RO, in a July 2007 rating decision, 
the subject of this appeal, continued the denial of the Veteran's 
claim for service connection for pes planus, and noted that the 
Veteran had not submitted new and material evidence.  The RO 
issued a statement of the case (SOC) in September 2007, which 
again held that the evidence received was not new and material.

Following the SOC, the Board remanded the case in February 2008, 
in order to provide the Veteran with the opportunity to have a 
Board hearing.  The Veteran had requested a Board hearing in 
Washington, DC, in his October 2007 substantive appeal, and had 
amended that statement to request a video conference hearing in a 
January 2008 letter.

The evidence of record at the time of the August 2005 rating 
decision, the last prior final denial of the claim, included the 
Veteran's service treatment records, which, as previously 
indicated, contain the Veteran's entrance examination.  In 
determining whether new and material evidence has been submitted, 
it is necessary to consider all evidence since the last time the 
claim was denied on any basis.  Evans, supra.

Since the August 2005 rating decision, the Veteran has alleged, 
at his May 2008 hearing before the undersigned Veterans Law 
Judge, that his pes planus was aggravated in service.  The 
Veteran explained that the inserts that he was given for his 
boots in service caused him to develop blisters on his feet, and 
that marching and doing drills in service while wearing boots was 
painful to his feet.

Additionally, the Veteran's sister stated at the May 2008 Board 
hearing that she and their parents could notice a difference in 
the Veteran's feet, and in his gait, when he returned from 
service.

The Veteran also submitted VA treatment records covering the 
period from September 2005 through July 2006.  Those records 
primarily relate to his psychiatric condition; the only mention 
of pes planus is in a January 2006 record in which the Veteran 
told a VA mental health social worker that he was given an 
honorable discharge from service because of his flat feet, and 
that being told about his impending discharge had caused him 
stress.

As noted above, the Board must presume the credibility of all new 
and material evidence, including lay statements.  Fortuck, 17 
Vet. App. 173, 179 (2003);  Justus, 3 Vet. App. 510, 513 (1992).  
If credible, the statements made at the Veteran's May 2008 Board 
hearing would tend to show that his pes planus was aggravated by 
his service.  See also November 2009 Joint Motion for Remand at 
p. 2.

Consequently, the Board finds that the evidence associated with 
the claims file subsequent to the August 2005 rating decision was 
not previously submitted to agency decisionmakers, and, when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim for service 
connection for pes planus.

Because the additional evidence relates to an unestablished fact 
that is necessary to substantiate his claim for service 
connection for pes planus, the Board finds that the evidence 
associated with the claims file subsequent to the August 2005 
rating decision is new and material, and a previously denied 
claim for service connection for pes planus is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously 
denied claim for service connection for pes planus is reopened.  
To this extent, the appeal is granted.


REMAND

The Board has reopened the Veteran's claim for entitlement to 
service connection for pes planus.  Because the Veteran is 
entitled to an initial adjudication of that issue on the merits 
and under the correct de novo standard of review, the case is 
remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the RO should ask the Veteran to identify all health 
care providers that have treated him for his pes planus, and 
attempt to obtain records from each health care provider he 
identifies that might have available records, if not already in 
the claims file.  In particular, obtain the records, if any, from 
2008 to the present.  If records are unavailable and future 
attempts to retrieve the records are futile, please have the 
health care provider(s) so indicate.

Additionally, the RO should adjudicate the issue of entitlement 
to service connection for pes planus on the basis of aggravation.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If any determination 
remains unfavorable to the Veteran, he and his representative 
should be provided with a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
pes planus, and attempt to obtain records 
from each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In particular, 
obtain the records, if any, from 2008 to the 
present.  If records are unavailable and 
future attempts to retrieve the records are 
futile, please have the health care 
provider(s) so indicate.

2.  After completion of the above, adjudicate 
the issue of entitlement to service 
connection for pes planus on a de novo basis, 
to include on the basis of aggravation.  
If any determination remains unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


